Zen. Charles W. Castner, M.D.
Chief of Eleemosynary Division
State Board of Control
Austin, Texas
Dear Sir:
                                  Opinion No. O-1411
                                  Re: Traveling expenses of superin-
                                       tendents of eleemosynary insti-
                                       tutions.
              By yourletter of September 8, 1339,   you ask the opinion
of this department upon the following quection.
               "Whether State mental hospital superinten-
      dents may attend the American Hoapital Association
      meeting, its conferences and demonstrations, the
      American Psychiatric Association meeting, its con-
      ferences   and clinics, or t'neTexas Neurological
      Society meeting, at State expense, when such trips
      are authorized by the State Board of Control?"
              The rider.to the Eleemosynary Appropriation Bill reads in
part as follows:
             "Traveling expenses. None of these appro-
      priations ,may be used for traveling outside of the
      State of Texas without the advance written consent
      of the State Board of Control, except in adjoining
      States in deporting non-resident inmates and return
      escaped inmates to institutions. Otherwise, the
      State Comptroller shall apply the aame rules to the
      approval and payment of traveling expenses of all
      employees except the superintendents of the eleemosy-
      na~ryinstitutions as he applies to such expenses of
      the State Departments. Superintendents' trips shall
      be as authorized by the Boa.rdof Control."
              The rider to the Depa.rtmentalAppropriation Bill provides
in part as follows:
              "No moneys herein appropriated shall ever be
       spent to pay the traveling expenses of any State
       employee to any type of convention within the State
       or without the State."
*      -                      \'



    IiOil.   Charles W. Castner,   hge, 2


                     "Except as otherwise spccificaily exempted,
              the provisions of this Act shall also fpply to depa~rt-
              ment heads and members of commissions.
                   Your attention 13 directed to the fact that the z-icier to
    the Elecmosynary Appropriation Bill specifically except3 tilesuper.:nten-
    dents of the eleemosynary institutions from the provision that the State
    Comptroller shall apply the same rules   to the approval and psynent  of
    travelin,- expense3 of all employees  of eleemosynary institutions a3 he
    applies to such expenses  of the Sta.teDepa.rtnents. Tnerei’orc,  aithough
    the meetings referred to in your inquiry are, in their nature, "conven-
    tions," nevertheless, by virtue of this specific exemption, superinten-
    dents of eleemosynary institutions may, if and when such trips are per-
    mitted by the State Board of Control, attend such conferences or conven-
    tions as may relate to the administration of the particular eleemosynary
    institution over which the superintendent has charge.
                                      Yours very truly
                                      ATTOPmY   GENERAL OF TEXAS
                                      By    R.W. Fairchild
                                            R.W. Fa.irchild
                                            Assistant
    RWF:pbp
    APPROVED SEP 14, 1939
    s/ Gerald C. Mann
    ATTORNEY GENERAL OF TEXAS
    APPROVED OPINION COMMITTEE BY s/EWC Chairman.